March 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     VICENTE A. MENCHACA, Appellant

NO. 14-12-01158-CV                          V.

  INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Insurance
Company of the State of Pennsylvania, signed September 20, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Vicente A. Menchaca, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.